DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the inlet of said jet suction pump” and “the outlet of said jet suction pump” (versus -an-) when said limitations are first introduced.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No 2018/0058385) in view of Fletcher et al. (US Pub No 2016/153328).
In regard to claim 1,
Choi discloses an internal combustion engine (20, Fig 1) with a turbocharger (60) between an air filter (visible at the arrow labeled “intake air”, see Fig 1) and a crankcase (of engine 20), a motor vehicle tank (70), and a ventilation system for the fuel tank (with at least canister 71 and ejector 80), comprising a jet suction pump (ejector 80), wherein said ventilation system has a charge air duct with a branch to the jet suction pump (leading to entrance 83, shown in Fig 3), wherein an inlet of said jet suction pump is connected with the fuel tank through the ventilation system (via passage 76, labeled in both Figs 1 and 3), and an outlet of said jet suction pump is connected with the suction duct (40) between the air filter and the turbocharger (see Fig 1), wherein a propulsion jet coming from said charge air duct is pressed through a nozzle (see 80, Fig 3 and Paragraph 0055).
Choi does not positively disclose wherein the jet is pressed through “a first nozzle, and the jet entrains gas at its circumference, and after the first stage, the volume flow, which was increased by the added air, subsequently flows through a second nozzle having a larger air cross section and a third nozzle having an even larger air cross section, a portion of the gas again being entrained”.
In other words, Choi discloses a different style jet suction pump.
However, such style pumps are known to be used in similar applications.
Fletcher discloses a jet suction pump for use in an engine vacuum system (see Title and Abstract). Most importantly, Fletcher discloses the details of the jet suction pump (see especially Fig 6) wherein a jet is pressed through a first nozzle (with opening O1), and the jet entrains gas at its circumference (in venturi gap 102A), and after the first stage, the volume flow, which was increased by the added air, subsequently flows through a second nozzle (with opening O2) having a larger air cross section (see Fig 6) and a third nozzle (with opening O4) having an even larger air cross section (see Fig 6), a portion of the gas again being entrained (in venturi gap 102B).
Replacing the jet pump of Choi with the jet pump of Fletcher is simply swapping one style of valve in a system with another similar valve used in a similar application, or, in other words, an obvious and simple substitution of one known element for another to obtain predictable results (MPEP 2141 III), and as such would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 2, Choi modified supra discloses the engine of claim 1, wherein said jet suction pump (now from Fletcher) has at least 4 stages (see venturi gaps 102A, 102B, 102C, and 102D in Fig 6).
In regard to claim 3, Choi modified supra discloses the engine of claim 1, wherein said jet suction pup is integrated into a cylinder head cover of a motor vehicle (considered broadly, Choi shows cylinder head elements in Fig 1 surrounded by some material that, at least somewhat, cover the cylinder head elements; finally all elements in the system of Choi are connected and considered “integrated” with each other).
Separately, provided simply for information, and NOT RELIED ON IN THIS REJECTION, Examiner notes Fujilkawa (US Pub No 2015/0247432) which discloses a jet suction pump (58) used in an engine ventilation system which is mounted directly on a cylinder head cover (13, see especially Fig 3).
In regard to claims 4 and 15, Choi modified supra discloses the engine of claim 1. Neither Choi nor Fletcher disclose wherein the jet suction pump is made of plastic (or specifically a polyamide); however, Examiner takes Official Notice that it is very well known in the art to utilize such common materials (plastics and polyamides like nylon) when making engine air-handling parts (and venturi valves in general) and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so.
In regard to claim 5, Choi modified supra discloses the engine of claim 1, wherein said ventilation system has at least one bypass valve and/or one check valve (check valve 75, Fig 1) in flow direction in parallel with the jet suction pump (80, both being in parallel branches from passage 72 and eventually leading to the intake system) and between the fuel tank (70) and the crankcase (of engine 20).
In regard to claim 6,
Choi modified supra discloses the engine of claim 1.
Choi does not positively disclose wherein the inlet of said jet suction pump is additionally connected with the crankcase through a second ventilation system.
However, such arrangements are known.
Fletcher discloses supplying a jet suction pump with two suction inlets (see elements 72 in Fig 3), and most importantly teaches that such arrangements can be used to provide crankcase suction in addition to fuel vapor ventilation (see Paragraphs 0004 and 0005). Fletcher discloses that using such a combined system (for example, providing suction to a fuel vapor system and a crankcase simultaneously) can reduce parts, complexity, and cost over providing separate ventilation systems (see especially Paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further utilize the jet suction pump of Fletcher such that it was connected with the crankcase to provide necessary crankcase suction to minimize parts, complexity, and cost, as taught by Fletcher.
In regard to claim 7, Choi discloses a method of using the jet suction pump in the internal combustion engine according to claim 1 (see the detailed rejection above wherein the pump of Fletcher is swapped for the valve of Choi) for ventilating the fuel tank in the internal combustion engine (for example, see Paragraphs 0040, 0057, and 0060 in Choi). 
In regard to claim 8, 
Choi modified supra discloses the method of claim 7.
Choi does not positively disclose using the jet suction pump for simultaneously ventilating the crankcase.
However, similarly as discussed above in regard to claim 6, Fletcher discloses supplying a jet suction pump with two suction inlets (see elements 72 in Fig 3), and most importantly teaches that such arrangements can be used to provide crankcase suction in addition to fuel vapor ventilation (see Paragraphs 0004 and 0005). Fletcher discloses that using such a combined system (for example, providing suction to a fuel vapor system and a crankcase simultaneously) can reduce parts, complexity, and cost over providing separate ventilation systems (see especially Paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further utilize the jet suction pump of Fletcher such that it was connected with the crankcase to provide necessary crankcase suction (ventilation) to minimize parts, complexity, and cost, as taught by Fletcher.
In regard to claims 9 and 10, 
Choi modified supra discloses the engine of claim 2. 
Choi does not positively disclose wherein the jet suction pump has 5 (or 6) stages. The valve of Fletcher, now in the system of Choi has 4 stages (see Fig 6 of Fletcher). 
However, simply adding additional stages is an obvious duplication of parts (MPEP 2144.04 VI B), and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 11, Choi modified supra discloses the engine of claim 2, wherein said jet suction pup is integrated into a cylinder head cover of a motor vehicle (considered broadly, Choi shows cylinder head elements in Fig 1 surrounded by some material that, at least somewhat, cover the cylinder head elements; finally all elements in the system of Choi are connected and considered “integrated” with each other).
Separately, provided simply for information, and NOT RELIED ON IN THIS REJECTION, Examiner notes Fujilkawa (US Pub No 2015/0247432) which discloses a jet suction pump (58) used in an engine ventilation system which is mounted directly on a cylinder head cover (13, see especially Fig 3).
In regard to claims 12-14, Choi modified supra disclose the engine of claims 2-4, wherein said ventilation system has at least one bypass valve and/or one check valve (check valve 75, Fig 1) in flow direction in parallel with the jet suction pump (80, both being in parallel branches from passage 72 and eventually leading to the intake system) and between the fuel tank (70) and the crankcase (of engine 20).
In regard to claim 16-19, 
Choi modified supra discloses the engine of claims 2-5. 
Choi does not positively disclose wherein the inlet of said jet suction pump is additionally connected with the crankcase through a second ventilation system.
However, such arrangements are known.
Fletcher discloses supplying a jet suction pump with two suction inlets (see elements 72 in Fig 3), and most importantly teaches that such arrangements can be used to provide crankcase suction in addition to fuel vapor ventilation (see Paragraphs 0004 and 0005). Fletcher discloses that using such a combined system (for example, providing suction to a fuel vapor system and a crankcase simultaneously) can reduce parts, complexity, and cost over providing separate ventilation systems (see especially Paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further utilize the jet suction pump of Fletcher such that it was connected with the crankcase to provide necessary crankcase suction to minimize parts, complexity, and cost, as taught by Fletcher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747